Citation Nr: 0732524	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  95-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This case has previously come before the Board.  In August 
1998, the Board dismissed the claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
a right shoulder disorder, and a back disorder.  In February 
2000, the United States Court of Veterans Claims (Court) 
reversed the Board's dismissal and remanded the case to the 
Board for further appellate review.  In a February 2000 
rating decision, the AOJ granted service connection for PTSD; 
that represented a full grant of the benefits sought.  In 
September 2000, the Board dismissed the appeal in regard to 
service connection for PTSD.  In September 2003, the issues 
of entitlement to service connection for a back disorder and 
a right shoulder disorder were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  In 
May 2007 the Court, pursuant to a Joint Motion for Remand of 
May 2007, remanded the case to the Board for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); see 38 U.S.C.A. §  
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran underwent a VA examination in January 2003 to 
determine the diagnosis and etiology of any back and right 
shoulder disability he may have.  While the examiner provided 
diagnoses of frozen shoulder syndrome of the right shoulder 
with pain and limitation of motion, and mechanical low back 
pain, an opinion as to the etiology was not provided.  The 
examiner stated that "[d]iagnoses have been provided, but 
the etiology is unkown."  The examiner's failure to provide 
an opinion as to the etiology of the veteran's disorders 
renders the opinion inadequate.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  A new examination and opinion are 
required.  

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back and right shoulder 
disability the veteran may currently 
have.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently found back and right shoulder 
disability were caused or had an origin 
during the veteran's service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  It is requested that 
reasoning be afforded in support of any 
opinion provided.


If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



